(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Por CUANTO, la parte apelada solicita la desestimación del pre-sente recurso, alegando que la apelación es claramente frívola, por no presentar ninguna cuestión nueva que deba ser resuelta por esta Corte Suprema y porque la única cuestión que presenta ha sido ya resuelta en contra del apelante por la doctrina sentada por este tribunal en numerosas decisiones;
Por Cuanto, aparece de los autos que la demanda original, en re-clamación de la suma de $50,000 en pago de daños y perjuicios, fué radicada el 25 de enero de 1919; que celebrado el juicio la corte dictó sentencia a favor de la demandante por la suma de $12,000, más las costas y honorarios de abogado; que-apelada dicha sentencia para ante esta Corte Suprema, fué revocada por sentencia de abril 17 de 1923, por la que se devolvió el caso a la corte inferior para per-mitir a la demandante enmendar su demanda y continuar la trami-tación del pleito (Miranda v. P. R. Ry., Lt. & Power Co., 31 D.P.R. 778) ; que en mayo 19 de 1923 la demandante enmendó su demanda, continuando la tramitación del pleito hasta febrero 20 de 1928, en cuya fecha se dictó sentencia a favor de la demandante por la suma de $10,000 y costas; que dicha Sentencia fué confirmada por esta Corte Suprema en julio 24 de 1931 (42 D.P.R. 719) y por la Corte de Circuito en 29 de diciembre de 1932 (62 Fed. 2d 479) ; y que la solicitud de certiorari radicada ante la Corte Suprema Federal fué denegada en 289 U. S. 731;
Por Cuanto, aparece también que en cumplimiento de la referida sentencia de febrero 20 de 1928, la corporación demandada consignó en la Secretaría de la Corte de Distrito de San Juan, en mayo 15 de 1933, a disposición de la demandante, la suma de $13,141.67, para cubrir los $10,000 de la indemnización, más $3,141.67 por intereses al 6 por ciento desde febrero 20, 1928, fecha de la sentencia, hasta la fecha del depósito; y que en mayo 15, 1933, a moción de la de-mandante, se entregó a ésta la suma depositada en Secretaría, reser-vándose la demandante el derecho que alegaba tener para reclamar la suma de $5,441.33 por intereses al 6 por ciento anual desde la fecha de la demanda original (enero 25, 1919) hasta febrero 20 de 1928:
*975Pob cuanto, aparece que en 15 de. mayo de 1933 la demandante solieitá tina orden d<e ejecución de sentencia en cnanto a la suma re-clamada por intereses desde la fecha de la demanda original hasta la sentencia de febrero 20, 1928, y qne la demandada se opnso ale-1 gando ^ (a) qne la sentencia de 20 de febrero, 192'8, no concede los intereses qtte se reclaman, ni fueron tampoco solicitados en la súplica de la demanda; (i) qne la consignación becba en mayo 15, 1933, fue aceptada como buena por la demandante al solicitar la entrega. de la cantidad consignada, quedando impedida de reclamar suma adicional por concepto de intereses; y (c) qne siendo la responsa-bilidad de la demandada por culpa y negligencia, esa responsabili-dad no quedó fijada y liquidada hasta que se dictó sentencia en 20 de febrero de 1928, no pudiendo, por tanto, la demandada incurrir en mora sino desde la fecha de clicba sentencia y basta la fecha de la consignación;
Poe cuanto, la’ única cuestión que por el presente recurso se so-mefe a nuestra consideración es la de si un demandante en una ac-ción de daños y perjuicios causados pór la culpa o negligencia del demandado, que reclama la suma de $50,000 y á quien la corte concede solamente $10,000 de indemnización, tiene derecho al pago de intereses desde la fecha de la radicación de sn demanda o solamente desde la fecha en que la cuantía de los daños a recobrar fué fijada y liquidada por la sentencia^ a su favor;
PoR tanto, de acuerdo con las disposiciones del artículo 341 del Código de Enjuiciamiento Civil, Edición de 1933, y la jurispruden-cia de esta corte establecida en los casos de Hernández v. Foote, 22 D. P. R. 759, y Ruiz v. Umpierre, 49 D.P.R. 270, en la que se sos-tiene qne cuando la cantidad que se reclama no puede ser conside-rada como líquida basta qne se fija la cuantía de la indemnización por una sentencia, no pueden recobrarse intereses sino desde la fecha de la sentencia, nos vemos obligados a desestimar, por frívolo, el re-curso interpuesto contra la resolución de la corte inferior negándose a conceder la orden:"de ejecución por intereses desde la fecha de ra-dicación de la demanda.
’ El Jaez - Asociado Sr. Córdova Dávila no intervino. '